Title: George P. Stevenson to Thomas Jefferson, 16 October 1817
From: Stevenson, George Pitt
To: Jefferson, Thomas


                    
                        Dear sir
                        Baltimore
October 16th–1817—
                    
                    I have made arrangements to visit Havana and remain several years, with very considerable commercial views,—and am desirous of being appointed Commercial-agent (that being the only grade of representative allowed in the Spanish colonies)—   ,Twill be of great service to me, and I flatter myself that my consistency of political principles and conduct, added to my readiness whenever occasion has offered, to serve our country may entitle me to the appointment, particularly as I shall carry with me the unlimited confidence of the commercial community, and the strong interest of a large political acquaintance.—.—I have thought that your friendship manifested thro my youth, would be an apology for my asking from you such letters to the President, Secretary of State, & War, as would be serviceable to my application—If you will give me such I shall be grateful, but if the request be disagreable or such as you do not like to comply with—say so, and I shall not be dissatisfied.—
                    I contemplate being in Washington the early part of next week—where I shall be glad to receive your reply, with the letters asked—
                    
                        With sentiments of great esteem Yrs truly
                        Geo: P: Stevenson
                    
                